JOHN HANCOCK FUNDS III John Hancock U.S. Core Fund AMENDMENT TO SUB-ADVISORY AGREEMENT AMENDMENT made as of this 1st of October 2009 to the Sub-Advisory Agreement dated September 21, 2005 (the “Agreement”), between John Hancock Investment Management Services, LLC, a Delaware limited liability company, and Grantham, Mayo, Van Otterloo & Co. LLC, a Massachusetts limited liability company. In consideration of the mutual covenants contained herein, the parties agree as follows: 1. CHANGE IN APPENDIX A Appendix A of the Agreement, which relates to Section 3 of the Agreement, “Compensation to be Paid by the Manager to the Subadviser,” is hereby amended and restated as shown in Appendix A hereto. 2. EFFECTIVE DATE This Amendment shall become effective as of the date first mentioned above. 3. DEFINED TERMS Unless otherwise defined herein, capitalized terms used herein have the meanings specified in or pursuant to the Agreement. 4. OTHER TERMS OF THE AGREEMENT Except as specifically amended hereby, all of the terms and conditions of the Agreement shall continue to be in full force and effect and shall be binding upon the parties in accordance with their respective terms. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed under seal by their duly authorized officers as of the date first mentioned above. JOHN HANCOCK INVESTMENT MANAGEMENT SERVICES, LLC By: /s/Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer GRANTHAM, MAYO, VAN OTTERLOO & CO. LLC By: /s/J.B. Kittredge Name: J.B. Kittredge Title: General Counsel APPENDIX A The Subadviser shall serve as investment subadviser for the Fund. The Adviser will pay the Subadviser, as full compensation for all services provided under this Agreement, the fee computed as indicated below. 1. The following fee schedule shall be used to determine the applicable rate used in calculating the fee to be paid to the Subadviser under this Agreement, in each case based on the Daily Net Assets as indicated. Fund First Tranche: Daily Net Assets up to $500 million Second Tranche: Daily Net Assets Next $500 million Third Tranche: Daily Net Assets Next $1 billion Fourth Tranche: Daily Net Assets Next $1 billion Fifth Tranche: Daily Net Assets Excess over $3 billion John Hancock U.S. Core Fund 0.330% 0.310% 0.300% 0.290% 0.270%
